[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         STIPULATION RE: CUSTODY
1. The parties shall have joint legal and physical custody of their minor children, Benjamin and Paget. CT Page 1417
2. The parties have agreed to a parenting plan in which the children sleep at their mother's house 5 nights and their father's house 2 nights in week 1. In week 2, they sleep at their father's house 5 nights and at their mother's house 2 nights. After school responsibility for the children is with the mother 3 afternoons per week and with the father 2 afternoons per week.
3. The parties shall confer and agree as to holidays and vacations.
4. Decisions as to schools, sports, extra-curricular activities, and so forth shall be jointly made.
5. The father wishes the children to be raised as Catholics and agrees to be primarily responsible for their religions education and participation. The mother consents to this.
HARRIGAN, J.